Citation Nr: 1503462	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  00-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals of a neck injury, to include degenerative joint disease of the cervical spine.

3.  Entitlement to an effective date earlier than November 9, 1998, for the award of a 50 percent rating for bilateral foot disability.

4.  Entitlement to additional VA annual clothing allowances for 2013.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2006.  The Veteran also appeared for several RO hearings.  Copies of the transcripts of all hearings are of record.

The procedural history of this case is a lengthy one, involving multiple actions by the Board and appeals to and remands from the United States Court of Appeals for Veterans Claims (Court).  Notably, in a May 2012 decision, the Board had remanded to the agency of original jurisdiction (AOJ) for further development and readjudication a claim of service connection for residuals of a neck injury, to include degenerative joint disease of the cervical spine.  A Supplemental Statement of the Case (SSOC) addressing that claim was issued in July 2014 and the matter was thereafter returned to the Board.  Unfortunately, as will be discussed in the remand that follows the decision below, because the development requested by the Board in its May 2012 action was not completed, another remand of that matter is required.  

In its May 2012 decision, the Board had also denied service connection for lumbosacral strain, which portion of that decision was vacated by a July 2013 memorandum decision of the Court.  In light of the Court's July 2013 memorandum decision, the Board, in a February 2014 action, remanded the matter to the AOJ for further development.  Upon completion of that development, the matter was readjudicated via with July 2014 SSOC and is now once again before the Board.  

Also, in the introduction of its February 2014 action, the Board noted that in a March 2012 memorandum decision, the Court, among other things, had vacated a November 2010 Board decision that had granted an effective date of September 29, 1998, but not earlier, for the award of a 50 percent rating for the Veteran's service-connected foot disability.  It was noted that the issue of entitlement to an effective date earlier than November 9, 1998, for the assignment of a 50 percent disability rating for service-connected bilateral foot disability had been remanded by the Board in a January 2013 action with instructions that the AOJ consider whether the Veteran is entitled to a compensable rating at any point since the June 29, 1973, the effective date of his award of service connection.  The Board pointed out that given the intervening appeals to the Court, it did not appear as though the AOJ had had the opportunity to undertake development on that matter.  Although the Board requested that the AOJ ensure that any required development on all three matters (entitlement to service connection for lumbosacral strain; entitlement to service connection for residuals of a neck injury; and entitlement to an earlier effective date earlier for the assignment of a 50 percent disability rating for the foot disability) was completed and that all three matters are readjudicated prior to any matter being returned to the Board, the AOJ has yet to conduct the necessary development or to readjudicate the effective date issue remanded by the Board in January 2013.  The Board emphasized the AOJ should ensure that any required development on matter is undertaken and that it is readjudicated prior to any matter being returned to the Board.

Regarding the issue of entitlement to additional annual VA clothing allowances, as will be discussed in the remand following the decision below, in a July 2013 decision, the VA Medical Center (VAMC) in Harahan, Louisiana, approved one clothing allowance for benefit year 2013, but denied entitlement to 7 other claimed allowances.  The Veteran filed a notice of disagreement (NOD) as to that denial in August 2013.  Although the issue of entitlement to additional annual VA clothing allowances for benefit year 2013 was not certified for appeal, the Board will address this issue for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  


FINDING OF FACT

The Veteran does not have a low back disability that is attributable to military service.


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101(2), (24) (26), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, as previously determined by the Board in its May 2012 decision that was appealed to the Court, the Veteran was adequately informed of the information and evidence necessary to substantiate the claim of service connection for tinnitus, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim by way of a March 2007 notice letter.  Nothing in the Court's July 2013 memorandum decision would suggest that the Board's previous finding in this regard was incorrect.  Upon review of the record, the Board continues to be satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were met and that the Veteran had a meaningful opportunity to participate in the development of the service connection claim.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs, VA treatment records, employee health records, VA examination reports, and lay statements in support of his claim, to include the Veteran's testimony at numerous RO hearings and a July 2006 hearing before the Board.  The Veteran has also not identified any outstanding evidence and the Board is aware of none.

The Veteran was also afforded a VA examination in January 2011 and an addendum opinion was obtained in April 2014.  The examiner conducted a review of the claims folder and a thorough examination of the Veteran.  X-rays were also provided.  The examiner acknowledged the Veteran's in-service back injury, but determined that any current low back disability was unrelated to service.  Upon further review of the record in April 2014, the examiner provided an addendum to his previous examination opinion wherein he provided an opinion in compliance with the terms of the Board's February 2014 remand directives.  The addendum opinion discusses the nature of the Veteran's noted post-service scoliosis and sets forth medical reasons to reject the Veteran's assertion that his currently diagnosed lumbar spine disability is related to service.  The Board finds that the examination and opinion reports contain sufficient evidence by which to evaluate the merits of the Veteran's claim decided herein and that the development undertaken on remand complies substantially with the terms of its February 2014 remand, such that VA's duty to assist the Veteran has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The Veteran contends that he has a low back disability as a result of his military service.  Specifically, he states that in service, he injured his back while changing a tire on a supply vehicle.  It is his contention that an award of service connection is warranted because the evidence demonstrates that he injured his back in service, was found to have scoliosis within a year of discharge from service, continued to have lower back issues throughout the following two decades, requested aid from VA, and was finally diagnosed with lumbar spine degenerative joint disease.

A review of the Veteran's STRs shows that in April 1972, the Veteran was seen for a complaint of low back pain.  No specific injury was detailed and the Veteran was vague in his description of symptoms.  The impression was a mild lumbosacral strain and the Veteran was treated with Robaxisal.  The Veteran's STRs are otherwise silent for complaints or treatment related to the low back.  The report of a May 1973 medical examination fails to disclose any residual disability resulting from the Veteran's in-service injury.  Indeed, his spine and musculoskeletal system were clinically evaluated as normal and the only defects listed were a sprained right ankle and pseudofolliculitis barbae.  The Veteran also denied back trouble on the accompanying reports of medical history.  

Upon discharge from service, the Veteran filed an application for VA disability compensation, seeking service connection for a nose injury, skin problems, and an ankle disability.  The report of an August 1973 chest x-ray revealed a "lower dorsal scoliosis with convexity to the right."  An orthopedic examination dated that same month showed no complaints related to the back.  It was noted that the Veteran was in no pain and had a full range of motion of all joints.  VA treatment records dated through 1976 are silent for complaints of low back pain.  

In July 1977, the Veteran indicated his desire to seek service connection for calluses on his feet and for a pulled muscle of the left thorax.  No mention of low back pain was made on his application for benefits.  A review of the Veteran's United States Postal Service employee health unit records dated from 1977 to 1995 shows that the Veteran complained of mid-back pain in December 1979 after lifting a heavy sack of mail.  The Veteran also complained of low back pain in January 1980, the cause of which he surmised to be the lifting of heavy sacks.  The Veteran again complained of back pain in October 1980.  A note from a private physician dated in May 1984 indicated that the Veteran would be unable to work for one week and would thereafter be able to perform light duty only.  It was ordered that the Veteran was to perform no heavy lifting, pushing of heavy equipment, or prolonged standing.  The nature of the Veteran's injury was not described, although the Veteran later testified during personal hearings that he had injured his back.  The Veteran was placed on limited duty in January 1988 after sustaining an injury to his back.  In January 1989, it was noted that the Veteran was restricted to lifting only 5 pounds and was unable to work standing.  The cause of these light duty restrictions was not noted.  

In November 1998, the Veteran applied for service-connected disability benefits for low back pain.  VA outpatient treatment records from 1999 show that the Veteran presented with a history of neck pain for more than 20 years.  No complaints of low back pain were noted.  The Veteran was afforded a VA examination in April 2001, during which he reported that he had injured his back in service while lifting a heavy object.  He indicated back pain on and off since that time.  The examiner noted that x-rays of the lumbar spine taken that month were negative.  The report of a September 2000 magnetic resonance imaging (MRI) test, however, had showed mild degenerative disc disease of the lumbar spine without significant stenosis.  The examiner diagnosed lumbar spine degenerative joint disease and opined that the pathology was not likely related to any in-service accident.  The examiner stated that the "disc space heights [were] normal," and no dislocations or fractures were seen, and it was also the examiner's impression that the Veteran had a normal lumbar spine for his age.

The report of a June 2005 MRI of the lumbar spine showed multi-level degenerative changes and recorded the Veteran's complaint of back pain.  The Veteran was afforded another VA examination in May 2008.  The Veteran reported daily pain around his waistline.  Physical examination of the Veteran's lumbar spine revealed that it was normal for its age.  The examiner did not offer an opinion as to the etiology of the Veteran's reported low back pain.

The Veteran was again seen for examination in January 2011.  The VA examiner reviewed the claims folder and noted the in-service notation of low back strain.  The examiner indicated that although the Veteran's range of motion was reduced, it represented a normal range of motion based on the age of the Veteran.  X-rays revealed a normal lumbosacral spine.  The examiner also reviewed the previous x-ray reports of record, noting that those x-rays had also shown a normal spine.  The examiner opined that the Veteran's lumbar spine disability was not related to service, to include the injury noted therein.  The examiner reasoned that the lumbar spine injury in service was trivial and required minimal treatment in service.  The examiner also noted that the Veteran had better lumbar spine x-rays than 95 percent of people his age.

In April 2014, the examiner who conducted the January 2011 VA examination again reviewed the Veteran's claims folder and provided an addendum opinion in response to the Board's February 2014 remand directives.  Regarding the Veteran's "scoliosis" noted in August 1973, the examiner stated that it was not a structural scoliosis, but rather, was a transient postural scoliosis, akin to a "'crick in the back'", related to spasms.  As support for his opinion, the examiner pointed out that x-rays of the back in 2001, 2008, and 2011 were normal, which would not have been the case if the Veteran had a true structural scoliosis.  The examiner then opined that the Veteran's current back disability was related to age and his work as a postal employee, again noting the normal x-rays in 2001, 2008, and 2011, and stating that had the Veteran's current disability been in any way related to service, changes would have been more severe and would have been shown earlier.

Upon review of the evidence of record, the Board finds that service connection for a lumbar spine disability is not warranted.  The VA examiner who examined the Veteran in January 2011 provided an addendum opinion that addresses the Veteran's theory of service connection, which, as set forth above is that an award of service connection is warranted because the evidence demonstrates that he injured his back in service, was found to have scoliosis less than a year after separation, continued to have lower back issues throughout the following two decades, and was finally diagnosed with lumbar spine degenerative joint disease.  The examiner explained that the scoliosis noted in 1973 was transient and related to a muscle spasm, noting that x-rays dated in 2001, 2008, and 2011 failed to reveal any evidence of scoliosis.  Thus, regardless of whether that scoliosis was related to the lumbosacral strain noted in service, it was acute and resolved itself.  The examiner then explained why the evidence or record weighed against a finding that the Veteran's current disability is related to service.  

Regarding the examiner's opinion that the Veteran's disability was related to age and hard work as a postal employee, the Board acknowledges that the examiner did not explicitly state whether the injuries sustained while the Veteran was employed with USPS were essentially the same as or caused by his service injury."  However, the examiner clearly opined that if the Veteran's current disability was "in any way related" to military service, changes to the Veteran's back would have been demonstrated sooner and his disability would be more severe.  The examiner also indicated that his opinion was being given in response to questions "b, c, d" posed in the Board's February 2014 remand.  The Board is satisfied that this demonstrates that the examiner was aware of the requested opinions and in fact considered whether the back injuries noted to have occurred during the Veteran's period of employment with the USPS were a continuation of the injury noted in service or otherwise related to his military service injury, which was question "c" of the Board's prior remand directives.  

Moreover, the Board points out that there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In the instant case, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinions.  The Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Further, no other medical provider has attributed the Veteran's low back disability to service.  Indeed, there is no evidence, other than the Veteran's own assertions, to suggest that any current low back disability is attributable to service.

In this regard, the Board acknowledges the Court's citation to Stefl, supra, and stated reasoning for vacating the Board's previous denial of service connection for a low back disability, which included the fact that the examiner's failure to address the USPS evidence precluded the Board from considering and weighing the Veteran's argument against the VA examiner's negative nexus opinion.  This reasoning seems to suggest that the Veteran is somehow competent to render a medical nexus opinion in this case, the probative value of which opinion must be weighed against the VA examiner's opinion.  The Board finds otherwise.  Indeed, the etiology of dysfunctions and disorders is, most generally, a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran has not demonstrated that, as a lay person, he has the appropriate medical training or expertise to render a competent etiological opinion with regard to his lumbar spine.  This is especially so in light of the evidence suggesting a work-related back injury, the fact that the evidence fails to demonstrate the onset of chronic disability in service, and the fact that the VA examiner found the Veteran's lumbar spine to be normal for his age and indeed better than 95 percent of persons of his age.  See Jandreau, supra.  While the Veteran is certainly entitled to advance a theory of entitlement, he is simply not competent to render a nexus opinion in this case.  Further, the VA examiner was made aware of the Veteran's theory of the case, but provided medical reasons for why that theory should be rejected.

The Board also points out that although there is evidence suggestive of arthritis, which is a chronic disease as set forth in 38 C.F.R. § 3.309(a), service connection is warranted in accordance with 38 C.F.R. § 3.303(b) only if the evidence establishes, among other things, the existence of a chronic disease in service or that a condition was "noted" during service.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Here, there is no evidence to show that arthritis either existed or was noted in service.  Thus, the Veteran's lay assertions regarding the continuity of his symptomatology are insufficient to establish service connection in this case.  Moreover, there is no indication that arthritis was manifested within a year of the Veteran's separation from qualifying military service.  38 C.F.R. §§ 3.307, 3.309.

Moreover, the Board finds that the Veteran's statements of continuity of problems since service are not credible.  Indeed, although the Veteran has testified before the RO and the Board that he hurt his back in service and has had low back pain since that time, the post-service medical evidence contains no complaints of low back pain until 1980, at which time the Veteran indicated having injured his back while lifting heavy mail bags.  The Board also finds probative the fact that the Veteran did not file a claim of service connection for a low back disability until 25 years after service, but did file claims for, and seek treatment related to, neck, ankle, skin, nose, and foot disabilities in the interim.  Further, although the Veteran sought treatment related to other orthopedic disabilities, save for the work-related complaints of back pain, his post-service treatment records are silent for complaints related to the low back until after he filed a claim of service connection for low back disability.  Thus, the Board finds that although the Veteran is competent to report on pain since his in-service injury, the lack of evidence supporting that assertion preponderates against the claim that the Veteran has experienced a continuity of symptomatology since active military service.  

In sum, the Board finds that there is no basis to establish service connection for a low back disability.  This is so because a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  In so finding, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2014).

ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

As noted in the introduction, in a July 2013 decision, the VAMC approved one clothing allowance for benefit year 2013, but denied entitlement to 7 other claimed allowances.  The Veteran filed a timely NOD as to denial.  To date, however, no SOC has been furnished concerning this issue outlined above, or at least no SOC has been associated with the Veteran's paperless claims files that are now before the Board (as of January 20, 2015).  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  Therefore, remand is required for the issuance of an SOC regarding the issue of entitlement to additional VA clothing allowances.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue to the Board only if the Veteran perfects his appeals of such issues in accordance with the provisions of 38 U.S.C.A. § 7105.

Also as noted in the introduction, the Veteran's claim of service connection for residuals of a neck injury, to include degenerative joint disease of the cervical spine, was remanded by the Board in May 2012 with instructions to the AOJ to obtain from the clinician who had examined the Veteran in January 2011 examination an addendum that sets forth a detailed rationale for the conclusion that the Veteran's degenerative disc disease of the cervical spine is not related to service.  This development was not undertaken prior to the matter being returned to the Board and the July 2014 SSOC addresses only the January 2011 examination report.  Another remand is therefore required.  See Stegall, supra.  

Additionally, as noted in the introduction, supra, action is required to comply with the Board's January 2013 remand regarding the claim for an earlier effective date for the award of a 50 percent rating for a service-connected foot disability.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must issue a SOC addressing the issue of entitlement to additional VA clothing allowances for benefit year 2013.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, an appeal is timely filed, the issue should be returned to the Board for further appellate consideration.

2.  The AOJ should request that the clinician who provided the January 2011 examination, if he is still available, provide an addendum that sets forth a detailed explanation for concluding that the Veteran's degenerative disc disease of the cervical spine is not related to service.  

As part of that addendum, the clinician should address specifically, in addition to any other relevant evidence, the following evidence and state why it does or does not support a finding of service connection:  (1) the Veteran's STRs documenting that he sustained a neck injury in service while playing basketball and containing a diagnosis of probable strain of muscles in neck; (2) a VA treatment record dated in February 1974 or 1976 showing that the Veteran presented with complaints of sharp pains radiating from the left side of the neck down to the chest, the same type of which the Veteran had experienced in service; (3) a March 1993 VA examination report noting complaints of left arm pain and numbness on and off since 1972 and recording an impression of possible cervical rib or cervical spondylosis, with intermittent nerve compression; (4) an October 1999 VA treatment record recording a history of cervicalgia since 1970 that causes a shooting pain down the left arm, which was worse with sudden neck movements; and (5) numerous MRI reports dated after March 1993 showing various degenerative changes of the cervical spine.

As part of the addendum, the examiner must specifically identify the medical reasons to accept or reject the Veteran's statements regarding his in-service neck injury and continuity of symptoms thereafter. 

Also as part of the addendum, the clinician is requested to provide an opinion, based upon a thorough review of the record, as to the medical probabilities that any diagnosed neck or cervical spine disability other than degenerative disc disease of the cervical spine is traceable to the Veteran's in-service neck injury.  Detailed reasons for the clinician's conclusions should be set forth.

If the clinician determines that he cannot provide an opinion on any question without resorting to speculation, the clinician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's degenerative disc disease of the cervical spine or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

(If another examination is required to formulate a more detailed opinion, or if the requested clinician is no longer available, another examination should be scheduled to determine the likelihood the Veteran has a current disability related to his military service.)

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service for residuals of a neck injury, to include degenerative joint disease of the cervical spine.  The AOJ should also ensure that all development required by the Board's January 2013 remand regarding the issue of entitlement to an effective date earlier than November 9, 1998, for the assignment of a 50 percent disability rating for service-connected bilateral foot disability, to include whether the Veteran is entitled to a compensable rating at any point since the June 29, 1973, effective date of his award of service connection, is undertaken and that that issue is also readjudicated.  

If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.  The AOJ should ensure that both the service connection and the effective date matters noted above are readjudicated prior to any matter being returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


